DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment file on February 25th 2022 has been entered. Claims 1 and  4 – 18 stands amended with claims 2, 3, 19 and 20  cancelled and claim 21 newly added. Claims 1, 4 – 18 and 21 are pending
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A calculate once use forever (COUF) data analysis method, comprising: providing a central controller and a data feed file, the central controller including at least one processor and a memory operatively connected to the at least one processor,  the data feed file including at least one dataset, each of the datasets includes one or a plurality of data records comprising numerical or text data fields and each of the data records including at least one field; constructing a computer file comprising a database table to host unit simple statistics upon receipt of the data feed file; receiving the data feed file; forming one or a plurality of units from the datasets of the data feed file, each of the units corresponds to one or a plurality of the data records; calculating the unit simple statistics for each of the units, 
As such the combined features as recited in independent claim 1 and similarly stated in independent claims 18 and 20 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1, 4 – 18 and 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166